Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-18 have been considered and are pending examination. Claim(s) 1-5, 7-18 have been amended.


Response to Amendment
This Office Action has been issued in response to amendment filed on 03/14/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the claims at issue are not identical, but at least
one examined application claim is not patentably distinct from the reference claim(s)
because the examined application claim is either anticipated by, or would have been
obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d
1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.
1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the reference application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. A terminal
disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be
used. Please visit http://www.uspto.gov/forms/. The filing date of the application will
determine what form should be used. A web-based eTerminal Disclaimer may be filled
out completely online using web-screens. An eTerminal Disclaimer that meets all
requirements is auto-processed and approved immediately upon submission. For more
information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-11, 13-18 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-13 of U.S. Patent No. 10,768,858 and claims 1, 3-7, 9, 10, 12-14 of U.S. Patent No. 10,789,167.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims incorporate similar limitations. The table below shows a clearer mapping between the claim limitations.

Comments

Instant Application 16984238
10768858
10789167
Similar Scope

1. A memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation; and a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to: receive, from the host, a write request that includes storage location information indicating a location in a write buffer on a memory of the host in which first data is stored; 
and when writing the first data to the nonvolatile memory using a multi-step program operation including a plurality of program operations: for each of the plurality of program operations of the multi-step program operation, obtain the first data from the write buffer on the memory of the host by transmitting, to the host, a transfer request that includes the storage location information; transfer the first data to the nonvolatile memory; and program the first data to a write destination block among the plurality of blocks
2. (Currently Amended) The memory system of claim 1, wherein the write buffer on the memory of the host includes a plurality of buffer regions respectively corresponding to the plurality of blocks, and the storage location information indicates a buffer region among the plurality of buffer regions in which the first data is stored.
1. A memory system connectable to a host, the memory system comprising:
a nonvolatile memory including a plurality of blocks; and a controller electrically connected to the nonvolatile memory, and configured to manage a plurality of write destination blocks allocated from the plurality of blocks, wherein the controller is configured to: receive, from the host, a write request including a first identifier associated with one write destination block and storage location information indicating a location in a write buffer on a memory of the host in which first data to be written to the nonvolatile memory is stored, the write buffer including a plurality of write buffer regions  corresponding respectively to the plurality of write destination blocks; hold the first identifier and the storage location information included in the received write request; obtain the first data from the write buffer by transmitting, to the host, a transfer request including the first identifier and the storage location information; transfer the first data to the nonvolatile memory; instruct the nonvolatile memory to write the first data to the one write destination block;
hold the first data until the transfer of the first data to the nonvolatile memory is finished; and when the writing of the first data is finished, and further when the first data becomes readable from the nonvolatile memory, notify the host that the first data held in the write buffer is unnecessary.

1. An information processing apparatus connectable to a storage device, the information processing apparatus being configured to operate as a host device for transmitting write commands and read commands to the storage device, the storage device being configured to manage a plurality of write destination blocks allocated from a plurality of blocks provided in a nonvolatile memory, the information processing apparatus comprising: a memory; and
a processor connected to the memory, wherein the processor is configured to: store in a host-side write buffer on the memory, first data to be written to one write destination block of the nonvolatile memory; transmit, to the storage device, a write command including a first identifier associated with the one write destination block and storage location information indicating a location in the host-side write buffer in which the first data is stored; transfer, to the storage device, the first data from the host-side write buffer every time a transfer request including the storage location information is received from the storage device;
transmit, to the storage device, a read command to read the first data in response to a read request to read the first data from upper layer software; and
when receiving, from the storage device, a notification indicating that the first data designated by the read command exists in the host-side write buffer, read the first data from the host-side write buffer and return the read first data to the upper layer software.
3. The information processing apparatus of claim 1, wherein
the host-side write buffer includes a plurality of write buffer regions corresponding to the write destination blocks, and when receiving, from the storage device, a notification indicating that a write buffer region associated with the one write destination block is unnecessary, the processor is configured to release the write buffer region associated with the one write destination block.
6. The information processing apparatus of claim 1, wherein the host-side write buffer includes a plurality of write buffer regions corresponding to the write destination blocks, and the transfer request includes the first identifier and the storage location information.
12. The information processing apparatus of claim 1, wherein
the processor is configured to release a storage area in the host-side write buffer in which the first data is stored when a notification indicating that using of the first data stored in the host-side write buffer for the read request is unnecessary is received from the storage device.
Same Scope
4. The memory system of claim 1, wherein the controller is further configured to: in response to receiving, from the host, a read request to read the first data in a period after starting to transfer the first data to the nonvolatile memory before the first data becomes readable from the nonvolatile memory, transmit, to the host, a request to obtain the first data from the write buffer as a response to the read request.  
9. The memory system of claim 4, wherein the controller is configured to: in response to receiving, from the host, the read request to read the first data in the period after starting to transfer the first data to the nonvolatile memory before the first data becomes readable from the nonvolatile memory, transmit, to the host, the request to obtain the first data from the write buffer as the response to the read request, such that the host reads the first data from the write buffer.  
3. The memory system of claim 1, wherein when a read request to read the first data is received from the host in a period after the writing of the first data is started until the first data becomes readable, the controller is configured to transmit, to the host, a transfer request to return the first data from the write buffer as a response to the read request.


Same Scope
5. The memory system of claim 1, wherein the controller is further configured to: in response to the write destination block being fully filled with data, notify the host that a write buffer region in the write buffer corresponding to the write destination block is unnecessary.
4. The memory system of claim 1, wherein when the one write destination block is fully filled with data, the controller is configured to notify the host that a write buffer region in the write buffer corresponding to the one write destination block is unnecessary.


Same Scope
6. The memory system of claim 1, wherein the controller is configured to communicate with the host via Ethernet.
15. The method of claim 10, further comprising:  communicating with the host via Ethernet.
5. The memory system of claim 1, wherein the memory system is connected to the host via Ethernet.


Same Scope
7. The memory system of claim 1, wherein the write request includes a block identifier specifying the write destination block.

6. The memory system of claim 1, wherein the first identifier is a block identifier specifying a specific write destination block.

4. The information processing apparatus of claim 1, wherein the first identifier is a block identifier specifying a specific write destination block.
Same Scope
8. The memory system of claim 1, wherein the plurality of blocks are associated with a plurality of streams, respectively, and the write request includes an identifier of one of the plurality of streams.
7. The memory system of claim 1, wherein the write destination blocks are associated with a plurality of streams, respectively, and the first identifier is an identifier of one of the plurality of streams.

5. The information processing apparatus of claim 1, wherein the write destination blocks are associated with a plurality of streams, respectively, and the first identifier is an identifier of one of the streams.

Similar Scope

10. A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation, the method comprising: receiving, from a host, a write request that includes storage location information indicating a location in a write buffer on a memory of the host in which first data is stored, and when writing the first data to the nonvolatile memory using a multi-step program operation including a plurality of program operations: for each of the plurality of program operations of the multi-step program operation, obtaining the first data from the write buffer on the memory of the host by transmitting, to the host, a transfer request that includes the storage location information; transferring the first data to the nonvolatile memory; and programing the first data to a write destination block among the plurality of blocks 
11. The method of claim 10, wherein the write buffer on the memory of the host includes a plurality of buffer regions respectively corresponding to the plurality of blocks, and the storage location information indicates a buffer region among the plurality of buffer regions in which the first data is stored.
8. A method for controlling a nonvolatile memory, the nonvolatile memory including a plurality of blocks, the method comprising: managing a plurality of write destination blocks allocated from the plurality of blocks;
receiving, from a host, a write request including a first identifier associated with one write destination block and storage location information indicating a location in a write buffer on a memory of the host in which first data to be written to the nonvolatile memory is stored, the write buffer including a plurality of write buffer regions corresponding respectively to the plurality of write destination blocks; holding the first identifier and the storage location information included in the received write request; obtaining the first data from the write buffer by transmitting, to the host, a transfer request including the first identifier and the storage location information; transferring the first data to the nonvolatile memory;
instructing the nonvolatile memory to write the first data to the one write destination block; holding the first data until the transfer of the first data to the nonvolatile memory is finished; and
when the writing of the first data is finished, and further when the first data becomes readable from the nonvolatile memory, notifying the host that the first data held in the write buffer is unnecessary.

7. A method performed by an information processing apparatus connectable to a storage device, the information processing apparatus being configured to operate as a host device for transmitting write commands and read commands to the storage device, the storage device being configured to manage a plurality of write destination blocks allocated from a plurality of blocks provided in a nonvolatile memory, the method comprising:
storing in a host-side write buffer on a memory provided in the information processing apparatus, first data to be written to one write destination block of the nonvolatile memory;
transmitting, to the storage device, a write command including a first identifier associated with the one write destination block and storage location information indicating a location in the host-side write buffer in which the first data is stored; transferring, to the storage device, the first data from the host-side write buffer every time a transfer request including the storage location information is received from the storage device;
transmitting, to the storage device, a read command to read the first data in response to a read request to read the first data from upper layer software; and
when receiving, from the storage device, a notification indicating that the first data designated by the read command exists in the host-side write buffer, reading the first data from the host-side write buffer and returning the read first data to the upper layer software.
9. The method of claim 7, wherein the host-side write buffer includes a plurality of write buffer regions corresponding to the write destination blocks, and
the method further comprises releasing a write buffer region associated with the one write destination block when a notification indicating that the write buffer region associated with the one write destination block is unnecessary is received from the storage device.
13. The method of claim 7, further comprising releasing a storage area in the host-side write buffer in which the first data is stored when a notification indicating that using of the first data stored in the host-side write buffer for the read request is unnecessary is received from the storage device.
10. A computer-readable, non-transitory storage medium having stored thereon a computer program which is executable by a computer connectable to a storage device, the computer being configured to operate as a host device for transmitting write commands and read commands to the storage device, the storage device being configured to manage a plurality of write destination blocks allocated from a plurality of blocks of a nonvolatile memory, the computer program controlling the computer to execute functions of:
storing in a host-side write buffer on a memory provided in the computer, first data to be written to one write destination block of the nonvolatile memory;
transmitting, to the storage device, a write command including a first identifier associated with the one write destination block and storage location information indicating a location in the host-side write buffer in which the first data is stored; transferring, to the storage device, the first data from the host-side write buffer every time a transfer request including the storage location information is received from the storage device;
transmitting, to the storage device, a read command to read the first data in response to a read request to read the first data from upper layer software; and
when receiving, from the storage device, a notification indicating that the first data designated by the read command exists in the host-side write buffer, reading the first data from the host-side write buffer and returning the read first data to the upper layer software.
14. The program of claim 10, wherein the computer program further controls the computer to execute a function of releasing a storage area in the host-side write buffer in which the first data is stored when a notification indicating that using of the first data stored in the host-side write buffer for the read request is unnecessary is received from the storage device.
Same Scope
13. The method of claim 10, further comprising: in response to receiving, from the host, a read request to read the first data in a period after starting to transfer the first data to the nonvolatile memory before the first data becomes readable from the nonvolatile memory, transmitting, to the host, a request to obtain the first data from the write buffer as a response to the read request. 
18. The method of claim 13, wherein, the request is transmitted to the host, such that the host reads the first data from the write buffer.
10. The method of claim 8, further comprising when a read request to read the first data is received from the host in a period after the writing of the first data is started until the first data becomes readable, transmitting, to the host, a transfer request to return the first data from the write buffer as a response to the read request.


Same Scope
14. The method of claim 10, further comprising: in response to the write destination block being fully filled with data, notifying the host that a write buffer region in the write buffer corresponding to the write destination block is unnecessary.  

11. The method of claim 8, further comprising: notifying the host that a write buffer region in the write buffer corresponding to the one write destination block is unnecessary when the one write destination block is fully filled with data.


Same Scope
16. The method of claim 10, wherein the write request includes a block identifier specifying the write destination block   

12. The method of claim 8, wherein the first identifier is a block identifier specifying a specific block.


Same Scope
17. The method of claim 10, wherein the plurality of blocks are associated with a plurality of streams, respectively, and the write request includes an identifier of one of the plurality of streams.
	
13. The method of claim 8, wherein the write destination blocks are associated with a plurality of streams, respectively, and the first identifier is an identifier of one of the plurality of streams.






Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Examiner maintains the obviousness-type double patenting rejection in view of the approved Terminal Disclaimer filed on 12/14/2021.

Applicant argues in essence on page(s) 11-13 taking Claim # 1 as exemplary that  Shaeffer does not teach or suggest “transmitting a transfer request to a host for each of the PV cycles”.  Shaeffer therefore does not teach or suggest at least “for each of the plurality of program operations of the multi-step program operation, obtain the first data from the write buffer on the memory of the host by transmitting, to the host, a transfer request that includes the storage location information”. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner respectfully points out that Claim 1 language does not recite “transmitting a transfer request to a host for each of the PV cycles”. The original claim recites “for each of the plurality of program operations of the multi-step program operation, …. transmitting, to the host, a transfer request”. If it is the applicant’s intention to claim “PV cycles” instead of “program operations of the multi-step program operation”, “PV cycles” needs to be explicitly recited in the claim. As explained in the rejection below, Shaeffer was relied on to teach limitations of dependent claims related to receiving/ responding to read requests as well as using program data and iterative program-verify cycles until storage cells are programmed with a correct state. LEE_2 was relied on for the teachings of transmitting a transfer request to a host. LEE_2 Figure 12, [0065], [0083], [0084], [0104], [0106], [0108], [0138] discloses that upon receiving a write command, the storage device generates a request to transfer write data which includes the buffer address corresponding to the write command. The host then, uses the provided buffer address to obtain write data stored at the location indicated by the buffer address and transmit it to the storage device.    

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (U.S. Publication Number 2018/0107594) in view of Shaeffer (U.S. Publication Number 2011/0208905) in further view of LEE (U.S. Publication Number 2019/0034364) hereinafter referred to as LEE_2. 

Referring to claims 1 and 10, taking claim 1 as exemplary, LEE teaches “1. A memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation;” LEE Figure 1 elements 152, 154, 156, [0046] discloses system comprising a nonvolatile memory device including a plurality of blocks where it is well known in the art that flash is block-wise erasable “and a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to:” LEE Figure 5 element 500, 550, [0047] discloses controller coupled to nonvolatile memory device “receive, from the host, a write request that includes storage location information indicating a location in a write buffer on a memory of the host in which first data is stored;” LEE [0083], [0084], [0117], [0126], [0127] (see also [0060], [0070], [0081], [0129]) discloses storing data in nonvolatile memory device in response to receiving write commands from host. Further, the write command includes an address associated with a position to write data in nonvolatile memory device as well as data size information. Additionally, received commands are analyzed and it is determined the buffer memory slots where received data is to be stored “and program the first data to a write destination block among the plurality of blocks” LEE [0062] discloses programming the nonvolatile memory device with the data received from the plurality of buffers
LEE Does not explicitly teach “and when writing the first data to the nonvolatile memory using a multi-step program operation including a plurality of program operations: for each of the plurality of program operations of the multi-step program operation, obtain the first data from the write buffer on the memory of the host by  transmitting, to the host, a transfer request that includes the storage location information; transfer the first data to the nonvolatile memory;” 
However, Shaeffer teaches “and when writing the first data to the nonvolatile memory using a multi-step program operation including a plurality of program operations: for each of the plurality of program operations of the multi-step program operation,” Shaeffer [0029], [0030] discloses multiple cycle state change operations involving specific memory blocks and attempting to program contents of associated pages or block. Further, Shaeffer figure 9, [0013], [0018], (see also [0002], [0071]) discloses program-verify cycles of received program data (program data previously assigned to a buffer) which are repeated until cells within particular nonvolatile storage units have the correct state where each iterative sequence of attempting to write a value to a cell of a storage unit  and then attempting to verify a successful write is called a PV cycle.
LEE and Shaeffer are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Shaeffer, that his management logic, structures and switching mechanism improves performance by providing a plurality of paths allowing concurrent writes and reads to occur by rerouting data during a programming operation (Shaeffer [0009], [0019], [0063]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shaeffer’s management logic, structures and switching mechanism in the system of LEE to improve performance by providing a plurality of paths allowing concurrent writes and reads to occur by rerouting data during a programming operation.
	The combination of  LEE and Shaeffer does not explicitly teach “obtain the first data from the write buffer on the memory of the host by  transmitting, to the host, a transfer request that includes the storage location information; transfer the first data to the nonvolatile memory;”
However, LEE_2 teaches “obtain the first data from the write buffer on the memory of the host by  transmitting, to the host, a transfer request that includes the storage location information; transfer the first data to the nonvolatile memory;” LEE_2 was relied on for the teachings of transmitting a transfer request to a host. LEE_2 Figure 12, [0065], [0083], [0084], [0104], [0106], [0108], [0138] discloses that upon receiving a write command, the storage device generates a request to transfer write data which includes the buffer address corresponding to the write command. The host then, uses the provided buffer address to obtain write data stored at the location indicated by the buffer address and transmit it to the storage device. Additionally, multiple requests to transfer write data may be generated by the storage device (i.e. RTT_UPIU_1, RTT_UPIU_2)  
LEE, Shaeffer and LEE_2 are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by LEE_2, that his method of managing
and interfacing operations between host and storage device improves performance by reducing overhead of data processing to determine an access location of a buffer and
directly accessing host buffer (LEE_2 [0051], [0052], [0148]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEE_2’s method of managing and interfacing operations between host and storage device in the system of LEE and Shaeffer to improve performance by reducing overhead of data processing to determine an access location of a buffer and directly accessing host buffer
As per the non-exemplary claim 10, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 2 and 11, taking claim 2 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches “2. The memory system of claim 1, wherein the write buffer on the memory of the host includes a plurality of buffer regions respectively corresponding to the plurality of blocks,” LEE [0009], [0091] discloses buffer includes regions associated with read/write units of the nonvolatile memory device “and the storage location information indicates a buffer region among the plurality of buffer regions in which the first data is stored.” LEE_2 Figure 12, [0065], [0083], [0084], [0104] discloses that upon receiving a write command, the storage device generates a request to transfer write data which includes the buffer address corresponding to the write command. The host then, uses the provided buffer address to transmit write data stored at the location indicated by the buffer address to the storage device.  
The same motivation that was utilized for combining LEE, Shaeffer and LEE_2 as set forth in claim 1 is equally applicable to claim 2.
As per the non-exemplary claim 11, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 3 and 12, taking claim 3 as exemplary, the combination of LEE, Shaeffer and LEE_2  teaches “3. The memory system of claim 1, wherein the plurality of program operations include at least a first step program operation and a second step program operation, and the controller is configured to: in the first step program operation,” Shaeffer [0029], [0030] discloses multiple cycle state change operations involving specific memory blocks and attempting to program contents of associated pages or block. Further, Shaeffer figure 9, [0013], [0018], (see also [0002], [0071]) discloses program-verify cycles of received program data (program data previously assigned to a buffer) which are repeated until cells within particular nonvolatile storage units have the correct state where each iterative sequence of attempting to write a value to a cell of a storage unit  and then attempting to verify a successful write is called a PV cycle “obtain the first data from the write buffer on the memory of the host by transmitting, to the host, the transfer request that includes the storage location information; transfer the first data to the nonvolatile memory;” LEE_2 Figure 12, [0065], [0083], [0084], [0104], [0106], [0108], [0138] discloses that upon receiving a write command, the storage device generates a request to transfer write data which includes the buffer address corresponding to the write command. The host then, uses the provided buffer address to obtain write data stored at the location indicated by the buffer address and transmit it to the storage device. Additionally, multiple requests to transfer write data may be generated by the storage device (i.e. RTT_UPIU_1, RTT_UPIU_2) “and program the first data to the write destination block,” LEE [0062] discloses programming the nonvolatile memory device with the data received from the plurality of buffers “and in the second step program operation,” Shaeffer [0029], [0030] discloses multiple cycle state change operations involving specific memory blocks and attempting to program contents of associated pages or block. Further, Shaeffer figure 9, [0013], [0018], (see also [0002], [0071]) discloses program-verify cycles of received program data (program data previously assigned to a buffer) which are repeated until cells within particular nonvolatile storage units have the correct state where each iterative sequence of attempting to write a value to a cell of a storage unit  and then attempting to verify a successful write is called a PV cycle “obtain the first data from the write buffer on the memory of the host again by  transmitting the transfer request to the host again, the transfer request including the storage location information; transfer the first data to the nonvolatile memory again;” LEE_2 Figure 12, [0065], [0083], [0084], [0104], [0106], [0108], [0138] discloses that upon receiving a write command, the storage device generates a request to transfer write data which includes the buffer address corresponding to the write command. The host then, uses the provided buffer address to obtain write data stored at the location indicated by the buffer address and transmit it to the storage device. Additionally, multiple requests to transfer write data may be generated by the storage device (i.e. RTT_UPIU_1, RTT_UPIU_2) “and program the first data to the write destination block again” LEE [0062] discloses programming the nonvolatile memory device with the data received from the plurality of buffers 
The same motivation that was utilized for combining LEE, Shaeffer and LEE_2 as set forth in claim 1 is equally applicable to claim 3.
As per the non-exemplary claim 12, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 4 and 13, taking claim 4 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches “The memory system of claim 1, wherein the controller is further configured to: in response to receiving, from the host, a read request to read the first data in a period after starting to transfer the first data to the nonvolatile memory before the first data becomes readable from the nonvolatile memory, transmit, to the host, a request to obtain the first data from the write buffer as a response to the read request.” Shaeffer [0036], (see also [0046], [0083]) discloses that an extra copy of program data may be temporarily retained in buffer thus permitting read requests to be provided directly from the buffer amidst a programming operation  
The same motivation that was utilized for combining LEE, Shaeffer and LEE_2 as set forth in claim 1 is equally applicable to claim 4.
As per the non-exemplary claim 13, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 6 and 15, taking claim 6 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches “6. The memory system of claim 1, wherein the controller is configured to communicate with the host via Ethernet.” LEE [0040] discloses host may be portable electronic device   
As per the non-exemplary claim 15, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 7 and 16, taking claim 7 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches “7. The memory system of claim 1, wherein the write request includes a block identifier specifying the write destination block.” LEE [0046], [0058], [0060] discloses block identifiers
As per the non-exemplary claim 16, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 8 and 17, taking claim 8 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches “8. The memory system of claim 1, wherein the plurality of blocks are associated with a plurality of streams, respectively, and the write request includes an identifier of one of the plurality of streams.” LEE [0046], [0062], [0083] discloses nonvolatile array blocks which are associated with received data to be programmed in nonvolatile array. Further, during programming, program data in corresponding plurality of page buffers is written to nonvolatile array.
As per the non-exemplary claim 17, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 9 and 18, taking claim 9 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches “ The memory system of claim 4, wherein the controller is configured to: in response to receiving, from the host, the read request to read the first data in the period after starting to transfer the first data to the nonvolatile memory before the first data becomes readable from the nonvolatile memory, transmit, to the host, the request to obtain the first data from the write buffer as the response to the read request, such that the host reads the first data from the write buffer” Shaeffer [0036], (see also [0046], [0083]) discloses that an extra copy of program data may be temporarily retained in buffer thus permitting read requests to be provided directly from the buffer amidst a programming operation    
The same motivation that was utilized for combining LEE, Shaeffer and LEE_2 as set forth in claim 4 is equally applicable to claim 9.
As per the non-exemplary claim 18, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (U.S. Publication Number 2018/0107594) in view of Shaeffer (U.S. Publication Number 2011/0208905) in view of LEE (U.S. Publication Number 2019/0034364) hereinafter referred to as LEE_2 and in further view of Yano (U.S. Publication Number 2015/0254188).

Referring to claims 5 and 14, taking claim 5 as exemplary, the combination of LEE, Shaeffer and LEE_2 teaches all the limitations of claim 1  from which claim 5  depends.
The combination of LEE, Shaeffer and LEE_2 does not explicitly teach “wherein the controller is further configured to: in response to the write destination block being fully filled with data, notify the host that a write buffer region in the write buffer corresponding to the write destination block is unnecessary.”
However, Yano teaches “wherein the controller is further configured to: in response to the write destination block being fully filled with data, notify the host that a write buffer region in the write buffer corresponding to the write destination block is unnecessary.” Yano [0028], [0034], [0035], [0036], [0060], [0072] discloses that writing to the NAND requires to be performed, such that, the data of the lower, middle and upper pages of a WL are stored and kept available in a write buffer until the writing of a last page of the WL in the NAND is completed. Additionally, it is necessary to complete the writing of an associated set of pages in order for reading from a WL to be allowed. Further, once the writing of data is completed and thus becomes readable, write buffer information related to the flushed data is released.  
LEE, Shaeffer, LEE_2  and Yano are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Yano, that his technique for managing write-complete/read-inhibited data in a non-volatile memory improves performance by invalidating and releasing data to reduce memory capacity associated to write-complete/read-inhibited data (Yano [0060], [0072]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yano’s technique for managing write-complete/read-inhibited data in a non-volatile memory assigning virtual graphic cards to graphic cores in the system of LEE, Shaeffer and LEE_2  to improve performance by invalidating and releasing data to reduce memory capacity associated to write-complete/read-inhibited data
As per the non-exemplary claim 14, this claim has similar limitations and is rejected based on the reasons given above.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9858003 B2 Storage System That Reliably Stores Lower Page Data, Hashimoto.
US 20160313921 A1 MEMORY DEVICE THAT CONTROLS TIMING OF RECEIVING WRITE DATA FROM A HOST, Kojima.
US 20170221569 A1 MEMORY SYSTEM, Akamine.
US 20160098219 A1 STORAGE CONTROL DEVICE AND STORAGE SYSTEM, Nakata.
US 20140281166 A1 METHOD OF OPERATING A MEMORY SYSTEM, THE MEMORY SYSTEM, AND A MEMORY CONTROLLER, Wang.
US 20140237205 A1 SYSTEM AND METHOD FOR PROVIDING A COMMAND BUFFER IN A MEMORY SYSTEM, Takefman.
US 8144512 B2 Data Transfer Flows For On-chip Folding, Huang.
US 20160342545 A1 DATA MEMORY DEVICE, Arai.
US 20160188224 A1 COMPUTING SYSTEM WITH BUFFER AND METHOD OF OPERATION THEREOF, Yin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                             	05/18/2022

/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132